Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/680,170 and RCE filed on 03/28/2022. Claims 1-2 have been amended. Claims 3 and 21 have been canceled.  Claim 22 has been newly created. Claims 11-20 have been previously rejoined based on Applicant’s amendment.  Claims 1-2, 4-20 and 22 remain pending in the application.
2. By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-2, 4-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galin et al. (U.S. Patent 10,875,406) in view of Becker (Pub. No.: EP 2726318 B1).
5.  As to claim 1 Galin describes a charging device (a power system 100/700 - col.5, ll.16-26; col.23, ll.60-67; col.24, ll.1-9; Figs.1A, 7), comprising:
a battery (a storage 106/713 (battery) - col.5, ll.16-26; col.5, ll.33-34; Fig.1A);
a solar panel (a power source 101/701 (solar panel) may include one or more PV cells, PV cell substrings, PV cell strings, PV panels, strings of PV panels, PV shingles, and/or PV roof tiles - col.5, ll.18-26; col.23, ll.60-64; Figs.1A, 7);
a socket electrically connected to a power system (an electric panel 113 including a dual-configuration circuit breaker (socket) configured to provide current/power to or from an integrated inverter-EV charger (HEVC) 102/702 (power system) - col.6, ll.24-43; col.23, ll.60-67; col.24, ll.1-9; Figs.1A, 7);
a first connector electrically connected to a vehicle (a cable/s 1320 connected to an electric vehicle 107/706 – col.6, ll.24-26; col.9, ll.6-10; col.9, ll.14-21; col.25, ll.53-67; col.26, ll.1-58; Figs.1A, 9);
a transceiver configured to communicate with the power system and the
vehicle (communication device 215, comprising a transceiver, may be configured to communicate with a second communication device (not shown in the figure), which may be a part of EV 107/706 (vehicle) and the integrated inverter-EV charger (HEVC) 102/702 (power system) - col.11, ll.16-33; col.11, ll.45-61; col.24, ll.20-27; Figs.1A, 2A, 7);  
a power supply circuit electrically connected to the battery, the solar panel, the socket and the first connector (as shown in Figs.1A-1G, 2A, 7 and 9, a power converter 103/703 through a DC charging circuit 104, and an AC charging circuit 105 (power supply circuit) connected to the storage 106/713 (battery), the power source 101/701 (solar panel), the electric panel 113 including a dual-configuration circuit breaker (socket) and cable/s, e.g., 1320 connected to a vehicle 107/706 (first connector) -  Figs.1A-1G, 2A, 7 and 9); and
a controller configured to control the power supply circuit to supply power
that is supplied from at least one of the battery or the solar panel to at least one of the power system or the vehicle when a request for power is received from the power system and the vehicle (a control device/controller 213/715 may be the same as exemplary control device 114 depicted in FIGS. 1A-1G; the control device/controller 114/213/715 may regulate (e.g., increase or decrease) power provided by the power source 101/701 (solar panel), and regulate power provided to the power converter 103/703 through the DC charging circuit 104, and the AC charging circuit 105 (power supply circuit)  and/or the electric vehicle 107/706 (e.g., via DC charging circuit 204 and/or AC charging circuit 205) of FIG. 1A; the control device/controller 213/715 may be configured to limit or increase power provided to the electric vehicle 107/706, and/or power provided to power converter 103 through the DC charging circuit 104, and the AC charging circuit 105 (power supply circuit)  - col.8, ll.55-65; col.9, ll.22-67; col.10, ll.45-67; col.11, ll.1-15; col.11, ll.34-44; Figs.1A-1G, 2A, 7 and 9), the power supply circuit being controlled to maintain a sum of a current of power supplied to the power system and a current of power supplied to the vehicle at a substantially constant predetermined value when power is supplied to both the power system and the vehicle (as best understood, if at step 822 the control device/controller 213/715 determines that a current 709 supplied/outputted to the integrated inverter-EV charger (HEVC) 102/702 (power system), through the power converter 703/103, was reduced, the control device/controller 213/715 at step 830 may increase current 714 supplied/outputted from the storage 713 to the integrated inverter-EV charger (HEVC) 102/702 (power system) and  simultaneously signal EV 107/706 to reduce charging current 712 of power supplied/outputted to the electric vehicle 706/107 in step 815 when power is supplied to both the power system and the vehicle – col.24, ll.28-51; col.25, ll.33-52; Figs.1A, 7-9).
With respect to claim 1 Galin does not explicitly describe a charging device, wherein the power system comprises an electric vehicle service equipment (EVSE) charger including a connector to the socket.
As to claim 1 Becker in combination with Galin describes a charging device, wherein the power system comprises an electric vehicle service equipment (EVSE) charger(charging station 2’ having electrical equipment (not shown in Fig.2) to charge an electric vehicle – page 7, ¶ 6; page 11, ¶ 1; Figs.2-3) including a connector  to the socket (a plug contact 14a, which is plugged into a socket of the charging device 12 - page 7, ¶¶ 6-12; page 11, ¶ 1; Figs.2-3).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Becker’s teaching regarding the charging device, wherein the power system comprises an electric vehicle service equipment (EVSE) charger including a connector to the socket to modify Galin’s invention by receiving the general readiness for charging from the charging station and also receiving from the vehicle a signal indicating the general readiness of the vehicle to be charged, thereby this signal can be coded according to the CHAdeMO protocol or via a CAN bus, but also via any other protocol used for DC charging (page 8, ¶ 1).
6. Claim 2 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
7.  As to claims 4-20 Galin in combination with Becker recites:
Claims 4, 14 The charging device/method, wherein the controller is configured to control the power supply circuit to supply power to the power system or transfer power obtained from the power system and the solar panel to the battery based on a comparison between the power produced in the power system and the power demanded through the power system when the power supply to the vehicle is completed and no current is supplied to the vehicle after controlling the power supply circuit to supply power to both the power system and the vehicle (col.28, ll.8-67; col.29, ll.1-6; col.41, ll.7-67; col.42, ll.1-67; col.43, ll.1-41);
Claims 5, 15 The charging device/method, wherein the power supply circuit comprises an alternating current (AC) to direct current (DC) converter electrically connected to the socket (col.2, ll.3-6; col.6, ll.11-16; col.29, ll.29-34; col.40, ll.63-66; a first DC to DC converter electrically connected to the solar panel; and a second DC to DC converter electrically connected to the first connector (col.1, ll.54-61; col.3, ll.3-9; col.5, ll.58-62; col.6, ll.11-15; col.6, ll.58-60; col.14, ll.4-8; col.15, ll.48-56; col.19, ll.56-67; col.20, ll.1-53; col.21, ll.64-67; col.22, ll.1-10; col.29, ll.29-32; col.40, ll.54-65; col.41, ll.7-67; col.42, ll.1-67; col.43, ll.1-41);
Claims 6, 20 The charging device/method, wherein the device further comprises a second connector electrically connected to the AC to DC converter and electrically connected to the vehicle (col.6, ll.11-16; col.15, ll.4-18; col.29, ll.7-48; Figs.1A, 2A, 5, 9), wherein the controller is configured to control the power supply circuit to supply power supplied from at least one of the battery or the solar panel to vehicles connected to the first connector and the second connector when a request for power from the vehicles connected to the first connector and the second connector is received and no request for power is received from the power system (col.9, ll.14-21; col.11, ll.1-44; col.11, ll.62-67; col.12, ll.1-26; col.15, ll.19-67; col.16, ll.1-46; col.20, ll.56-67; col.19, ll.29-55; col.21, ll.1-67; col.22, ll.1-10; col.27, ll.31-67; col.28, ll.1-6);
Claim 7 The charging device, wherein the controller is configured to supply a maximum output current to any one of the vehicles connected to the first connector and the second connector (col.20, ll.54-67; col.21, ll.1-5; col.22, ll.38-59; col.27, ll.59-67; col.28, ll.1-67); reduce the current supplied to any one of the vehicles corresponding to a time after the charge is completed by the maximum output current (col.41, ll.7-21); and control the power supply circuit to supply an increasing current corresponding to a decreasing amount of current supplied to any one of the vehicles connected to the first connector and the second connector (col.37, ll.41-67; col.38, ll.1-33);
Claims 8, 18 The charging device/method, wherein the first connector is configured to supply a DC power boosted by the second DC to DC converter to the vehicle, the second connector is configured to supply DC power or AC power to the vehicle, and the DC power supplied to the vehicle from the second connector is boosted by a motor-inverter in the vehicle and is supplied to the battery in the vehicle (col.6, ll.11-21; col.10, ll.45-67; col.11, ll.1-44; col.37, ll.41-67; col.38, ll.1-6);
Claims 9, 19 The charging device/method, wherein the controller is configured to compare the power produced by the power system with the power demanded through the power system when a request for power from the power system and the vehicle is not received (col.11, ll.1-61; col.20, ll.47-53; col.43, ll.1-26); control the power supply circuit to supply power obtained from at least one of the power system or the solar panel to the battery when the power produced by the power system is greater than the power demanded through the power system; and control the power supply circuit to supply power supplied from at least one of the battery or the solar panel to the power system when the power produced by the power system is less than the power demanded through the power system (col.9, ll.22-67; col.10, ll.45-67; col.11, ll.1-61; col.21, ll.10-36; col.22, ll.11-67; col.23, ll.1-8); 
Claim 10 The charging device, wherein the controller is configured to control the power supply circuit to supply power supplied from at least one of the battery or the solar panel to the vehicle when a request for power is received only from the vehicle (col.9, ll.22-67; col.10, ll.1-67);
Claim 11 A method of using the charging device, the method comprising controlling the power supply circuit to supply power supplied from at least one of the battery or the solar panel to at least one of the power system or the vehicle when the request for power from the power system, the vehicle, or both the power system and the vehicle is received (col.9, ll.14-21; col.11, ll.1-44; col.11, ll.62-67; col.12, ll.1-26; col.20, ll.56-67; col.19, ll.29-55; col.21, ll.1-67; col.22, ll.1-10; col.27, ll.44-67; col.28, ll.1-6);
Claim 12 A method, wherein controlling the power supply circuit comprises controlling the power supply circuit to supply power supplied from at least one of the battery or the solar panel to both the power system and the vehicle when the request for power is received from the power system and the vehicle (col.9, ll.14-21; col.11, ll.1-44; col.11, ll.62-67; col.12, ll.1-26; col.20, ll.56-67; col.19, ll.29-55; col.21, ll.1-67; col.22, ll.1-10; col.27, ll.44-67; col.28, ll.1-6);
Claim 13 A method, wherein controlling the power supply circuit comprises controlling the power supply circuit to maintain a sum of a current of power supplied to the power system and a current of power supplied to the vehicle at a predetermined value (col.24, ll.28-51; col.25, ll.33-52; Figs.1A, 7-9);
Claim 16 The method, wherein controlling the power supply circuit comprises: when the request for power from the vehicle, which is connected to the first connector, and a request for power from a second vehicle connected to a second connector is received and no request for power from the power system is received, controlling the power supply circuit to supply power supplied from at least one of the battery or the solar panel to the first vehicle and the second vehicle (col.1, ll.54-61; col.3, ll.3-9; col.5, ll.58-62; col.6, ll.11-15; col.6, ll.58-60;col.8, ll.55-65; col.9, ll.15-67; col.10, ll.45-67; col.11, ll.1-15; col.11, ll.34-44; col.14, ll.4-8; col.15, ll.19-56; col.16, ll.20-46; col.19, ll.56-67; col.20, ll.1-53; col.21, ll.64-67; col.22, ll.1-10; col.27, ll.44-67; col.29, ll.29-32; col.40, ll.54-65; col.41, ll.7-67; col.42, ll.1-67; col.43, ll.1-41; Figs.1A-1G, 2A, 7 and 9);
Claim 17 The method, wherein, wherein controlling the power supply circuit comprises: supplying a maximum output current to the vehicle, the second vehicle, or both the vehicle and the second vehicle vehicles; reducing the current supplied to the vehicle, the second vehicle, or both the vehicle and the second vehicle corresponding to a time after the charge is completed by the maximum output current; and controlling the power supply circuit to supply an increasing current corresponding to a decreasing amount of current supplied to the vehicle, the second vehicle, or both the vehicle and the second vehicle (col.1, ll.54-61; col.3, ll.3-9; col.5, ll.58-62; col.6, ll.11-15; col.6, ll.58-60;col.8, ll.55-65; col.9, ll.15-67; col.10, ll.45-67; col.11, ll.1-15; col.11, ll.34-44; col.14, ll.4-8; col.15, ll.19-56; col.16, ll.20-46; col.19, ll.56-67; col.20, ll.1-67; col.21, ll.1-67; col.22, ll.1-67; col.23, ll.1-67; col.24, ll.1-9; col.27, ll.44-67; col.29, ll.29-32; col.40, ll.54-65; col.41, ll.7-67; col.42, ll.1-67; col.43, ll.1-41; Figs.1A-1G, 2A, 7 and 9);
7.  Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galin in view of Becker and further in view of Li (Pub. No.: JP 2020-502646 A).
With respect to claim 22 Galin and Becker do not explicitly describe a charging device, wherein the solar panel is disposed at an outer surface of the main housing,
As to claim 22 Li in combination with Galin and Becker discloses a charging device (Abstract; Figs.1-2, 5) further comprising:
a main housing (a power supply housing 101 – page 4, ¶¶ 3-7; Figs.1-2, 5), wherein the solar panel is disposed at an outer surface of the main housing (a mobile power supply 100 further includes a solar panel 109, which is provided on an outer surface of the power supply housing 101 - page 6, ¶ 5; Figs.1-2, 5-6), the battery and the power supply circuit are disposed within the main housing (a battery pack 102 and power management module are arranged inside power supply housing 101 - page 4, ¶ 3; page 8, ¶ 4; Figs.1-2, 5-7), and the socket and the first connector are accessible from outside the main housing (page 4, ¶ 3; page 6, ¶ 8; page 7, ¶¶ 2, 6; page 8, ¶ 6; Fig.1); and
a plurality of wheels attached to a lower end of the main housing (wheels 111 - page 4, ¶¶ 3, 6; page 7, ¶¶ 2, 6; Figs.1-6, 16-17).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Li’s teaching regarding the charging device, wherein the solar panel is disposed at an outer surface of the main housing to modify Galin’s and Becker’s inventions by providing the solar panel on the outer peripheral surface of the charging device, thereby the solar panel can be bent or extended in order to increase the effective area of the solar panel (page 6, ¶ 5).

REMARKS
8.  Mostly Applicant argues that amended claims overcome rejection under 35 U.S.C. 102(a)(2) and 103.
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
Applicant's arguments filed on 03/28/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-2, 4-20 and 22 as set forth above in the instant Office Action.

Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851